Citation Nr: 0630216	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a neck disorder, 
including cervical neuropathy, C8-T1.

4.  Entitlement to service connection for a right arm and 
hand disorder, including ulnar nerve entrapment and cubital 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1979 to January 
1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in August 2005 for further 
evidentiary development, and that the action requested in its 
remand has been accomplished to the extent possible.  This 
case is now ready for further appellate review.


FINDINGS OF FACT

1.  A diagnosis of PTSD has been related to a personal 
assault the veteran experienced during active service.

2.  A diagnosis of depression has been related to a personal 
assault the veteran experienced during active service.

3.  Right cervical radiculopathy has been related to a 
personal assault the veteran experienced during active 
service.

4.  Right ulnar neuropathy has been related to a personal 
assault the veteran experienced during active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).

2.  Depression was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Right cervical radiculopathy was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.  Right ulnar neuropathy was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that as a result of 
the Board's decision to grant the benefits sought, any 
failure to notify and/or develop the claims cannot be 
considered prejudicial to the veteran.

The veteran essentially maintains that all of her claimed 
disabilities arise from a personal assault that occurred 
during service in November 1982, when she was grabbed by the 
neck by a fellow service member and struck repeatedly on the 
neck and face.  Although the veteran's original claim 
identified the assault as having occurred in Guam in 1983 or 
1984, beginning with her November 2001 notice of 
disagreement, the veteran has more recently indicated that 
the assault took place in November 1982.  This coincides with 
a November 1982 in-service hospitalization, a summary of 
which is contained within the record.  Most importantly, 
while the basis for the admission is reportedly for an 
overdose with "pills," physical examination of the 
veteran's head revealed soft tissue trauma and contusions 
about both eyes and the upper lip, and several abrasions were 
noted about the anterior neck.  The cause of these findings 
is not indicated, but the Board finds that they are 
consistent with the attack as alleged by the veteran.  In 
addition, while the veteran has variously reported the date 
of the incident, her description of the event has been 
consistent and she is found by the Board to be credible.  
Thus, the Board will give the veteran the benefit of the 
doubt, and find that she sustained injuries to her head and 
neck as a result of a personal assault during service in 
November 1982.

II.  PTSD and Depression

The Board has reviewed the evidence of record and finds that 
the record contains a November 2005 Department of Veterans 
Affairs (VA) examiner's diagnosis of depression and PTSD in 
accordance with the Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  Thus, to the extent this medical 
evidence indicates a current diagnosis of PTSD and 
depression, the Board finds that the initial requirement for 
a grant of service connection for depression and PTSD has 
been met.

However, for service connection to be granted, it must also 
be demonstrated that her depression is related to service and 
that her post-service PTSD is the result of a stressor in 
service.  With respect to PTSD, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") has indicated this is a two-part process.  VA must 
first determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  
As was already noted above, the Board has found that the 
veteran experienced a personal assault in service that 
resulted in contusions and abrasions to the head and neck 
area.

Having factually determined the existence of the alleged 
stressful event, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside the expertise of the regional 
office (RO) and the Board.  West v. Brown, 7 Vet. App. 70 
(1994).  In this regard, the record reflects that the 
November 2005 VA examiner concluded that it was at least as 
likely as not that a current diagnosis of depression and PTSD 
was related to the assault in the military.  Thus, the 
veteran's PTSD has been linked by competent medical evidence 
to her asserted stressor.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

Accordingly, absent evidence contrary to the veteran's 
reported in-service stressor, and given the veteran's 
contemporaneous treatment record dated in November 1982, and 
the current and unequivocal diagnoses of depression and PTSD 
due to the veteran's personal assault, the Board concludes 
that the evidentiary record supports a grant of entitlement 
to service connection for both PTSD and depression.


III.  Right Cervical Radiculopathy and Ulnar Neuropathy 

The veteran also claims that she continues to suffer from 
neck and right upper extremity disabilities as a result of 
the personal assault she experienced during service.  

The Board would first note that the record reflects a current 
diagnosis of right cervical radiculopathies and right ulnar 
neuropathy.  Thus, the requirement of current disability has 
also been met with respect to these claims.  

In addition, the Board has concluded that the alleged 
personal assault involving head and neck injury occurred in 
service as reported by the veteran, and thus the element of 
incurrence during service has also been met.  

However, just as was the case with the veteran's depression 
and PTSD, there must also be evidence linking the veteran's 
current right cervical radiculopathy and ulnar neuropathy to 
the personal assault in service.  Here, the Board has 
reviewed the medical report provided by the December 2005 VA 
examiner, and notes that following his examination of the 
veteran and the claims file, the examiner provided an 
impression of right moderate severity of ulnar neuropathy 
status post transposition in 2001 without complete recovery 
and right cervical radiculopathies and neck pain likely 
caused by previous neck injury and head injury reported in 
the 1970's, with the further opinion that the 
sensory/impairment loss was caused by these pathologies.  

Thus, right cervical radiculopathy has clearly been linked by 
competent medical evidence to the veteran's old in-service 
neck and head injury (the Board finds that the examiner's 
reference to the 1970's is not significant given the lack of 
any evidence of a preexisting head or neck injury).  In 
addition, while it is somewhat unclear as to whether this 
examiner is further linking the veteran's right ulnar 
neuropathy, the examiner previously referenced the veteran's 
lack of sensation on the right 4th and 5th fingers consistent 
with "old-ulnar neuropathy," and opined that the veteran's 
sensory/impairment loss was caused by both right cervical 
radiculopathy and ulnar neuropathy without making any effort 
to differentiate the two.  Thus, the Board will again give 
the veteran the benefit of the doubt and find that the 
examiner's opinion also links current right ulnar neuropathy 
to her in-service personal assault.

The record also does not contain an opinion that contradicts 
the conclusions of the December 2005 VA examiner.

Accordingly, based on the foregoing analysis, the Board also 
concludes that the evidentiary record supports a grant of 
entitlement to service connection for both right cervical 
radiculopathy and ulnar neuropathy.


ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for depression is granted.

The claim for right cervical radiculopathy is granted.

The claim for right ulnar neuropathy is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


